DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 of US Application No. 16/041,092 are currently pending and have been examined.  Applicant amended claims 1 and 6 and cancelled claims 8-10.  
Claims 1-7 are allowed. 

Information Disclosure Statement
The Information Disclosure Statement filed on 31 December 2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Response to Arguments
The previous rejection of claim 8 under 35 USC § 112(b) is withdrawn. Applicant canceled claim 8, rendering the rejection moot.

Applicant’s arguments, see REMARKS, filed 25 November 2020, with respect to the rejection of claims 1-7 under 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Doi et al. (US 2013/0041564 A1, “Doi”) in view of Newman et al. (US 9,701,307 B1, “Newman”) and Gokan et al. (US 2015/0307091 A1, “Gokan”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Doi, discloses a safeguard system for a vehicle is provided which works as an unintended operation control system. The safeguard system works to calculate an accelerator-manipulated variable representing a degree to which an accelerator of the vehicle is manipulated. When it is found that the accelerator-manipulated variable has dropped at a given rate and then risen within a preselected rise time period, the safeguard system determines that such an operation is an unintended action and controls an operation of the vehicle such as acceleration or speed of the vehicle to minimize the probability of encountering a hazard to the vehicle.

Newman discloses a system and method to avoid collisions on highways, and to minimize the fatalities, injury, and damage when a collision is unavoidable. The system includes sensors to detect other vehicles, and computing environments programmed to evaluate when a collision is imminent and to determine whether the collision is avoidable. If the collision is avoidable by a sequence of controlled accelerations and decelerations and steering, the system implements that sequence of actions automatically. If the collision is unavoidable, a different sequence is implemented to minimize the overall harm of the unavoidable collision. The system further includes indirect mitigation steps such as flashing the brake lights automatically. An optional post-collision strategy is implemented to prevent secondary collisions, particularly if the driver is incapacitated. Adjustment devices are provided to enable the driver to set the type and timing of automatic interventions.

Gokan discloses a vehicle acceleration suppression device and a vehicle acceleration suppression method, capable of activating acceleration suppression control appropriately, include a travel controller configured to determine a type of the obstacle (such as a wall, another vehicle, an edge stone, or a natural thing) based on at least a first-time detection distance that is the distance between a vehicle and an obstacle detected for the first time and a height determination distance that is the distance between the vehicle and the obstacle detected when the obstacle is determined to be a tall obstacle. Then, acceleration suppression control is carried out in a control manner depending on the determined type of the obstacle when it is determined that the vehicle has approached the obstacle at an approach degree equal to or higher than a predefined approach degree based on the distance between the vehicle and the obstacle.
In summary, while the above cited references include various conditions for performing or not performing pre-collision control, including a condition that an accelerating operation amount is equal to or larger than a threshold value, none of the references use this condition twice in the control.

Therefore, with respect to independent claim 1, Doi taken either individually or in combination with other prior art of record fails to teach or suggest: not to perform, when a second condition is established and even when the predetermined control start condition is satisfied, the pre-collision control when a permission condition has not been established by a point in time at which the predetermined control start condition is satisfied. the permission condition being that the accelerating operation amount is equal to or larger than a first operation amount threshold value and the vehicle speed is equal to or less than a speed threshold value, the second condition being that the accelerating operation amount is equal to or larger than a control threshold value and being included in the predetermined control start condition.

Claims 2-7 are allowed because they depend from an allowed claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668